DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/06/2022 is acknowledged. Claims 1 and 23-27 are pending. Regarding the Office action mailed 01/06/2022:
The objection to the drawings is withdrawn in view of the replacement drawings submitted 04/06/2022.
All rejections of claims 2-19 and 21 is withdrawn as moot; the claims have been cancelled.
The rejection of claims 23-25 under 35 USC 112(b) is withdrawn in view of the amendment.
Claims 1 and 23-25 are in condition for allowance.
New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “A nucleotide sequence set…” could be construed as mere information (notwithstanding the language that the sequences are “labeled” or “modified” to provide some functionality). As such, the claims could be argued to encompass non-patentable subject matter (see rejection under 35 USC 101 below). The term “A set of nucleic acid molecules…” would be more favorably considered.
Claim 26 recites that SEQ ID NOs 2, 5, 8, 11, 14, 17 are labeled at the 5’ end with a Digoxigenin molecule. However, the Table presented in the claim itself indicates that SEQ ID NOs 20 and 22 are also labeled at the 5’ end with Digoxigenin. This raises confusion as to whether or not the claim requires this modification for SEQ ID NOs 20 and 22.
Similarly, claim 26 recites that SEQ ID NOs 3, 6, 9, 12, 15, 18 have a modification at the 5’ end, and claim 27 recites such modification is Amino Modifier C6. However, the Table in claim 26 indicates that SEQ ID NOs 21 and 24 are also modified thusly. This raises confusion as to whether or not the claim requires this modification for SEQ ID NOs 21 and 24.
The Table in claim 26 indicates a 5’ Amino Modifier C6 on SEQ ID NOs 3, 6, 9, 12, 15, 18, 21 and 24. However, claim 26 also states that these SEQ ID NOs are merely “modified”, and claim 27 further indicates the modifier to be Amino Modifier C6. The presence of a specific limitation (in the Table) and a broader limitation “modified” in claim 26 renders the claim indefinite. In addition, since claim 26 indicates the modifier as Amino Modifier C6 (in the Table), claim 27 would not further limit claim 26, and constitutes an improper dependent claim (see rejection under 35 USC 112(d) below).
Claim 26 recites: “…allowing to adhere to the diagnostic strip.” There is insufficient antecedent basis for “the diagnostic strip”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites that the modification is Amino Modifier C6, 5AmMC6. However, claim 26, from which claim 27 depends, already recites this modifier (in the Table). Therefore, claim 27 does not further limit claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims can be construed to encompass “mere information” due to the use of the term: “A nucleotide sequence set…”. Applicant may obviate this rejection by using the term “A set of nucleic acid molecules…”.

Conclusion
Claims 1 and 23-25 are allowed; claims 26 and 27 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637